Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Terminal Disclaimer
1.	The terminal disclaimers filed on 01/11/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent Nos. 10,726,533, and 10,360,688 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Amendment
2.	Applicant’s amendment filed on 01/11/2022 has been considered and entered in full.
3.	In view of the terminal disclaimers filed all the rejections on the respective claims have been withdrawn.

Allowable Subject Matter
Reasons of Allowance:
4. 	Claims 33-52 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The reasons of allowance for claims 33, 40 and 47 should be evident from previous office action mailed on 11/12/2021. All other claims depending on claims 33, 40 and 47 are allowable at least by dependency on claims 33, 40 and 47.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        January 15, 2022